UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 7/31/13 (Unaudited) CORPORATE BONDS AND NOTES (33.3%) (a) Principal amount Value Basic materials (1.1%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $500,000 $501,666 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. FRN notes 0.544s, 2014 (Australia) 500,000 500,651 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 790,000 799,777 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 430,000 475,444 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 255,000 291,910 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 319,521 Capital goods (1.7%) Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.575s, 2013 650,000 650,895 Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.564s, 2014 1,500,000 1,502,646 John Deere Capital Corp. sr. unsec. unsub. FRN notes 0.674s, 2013 900,000 900,818 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 505,000 508,679 United Technologies Corp. sr. unsec. unsub. FRN notes 0.545s, 2013 1,200,000 1,201,199 Communication services (1.3%) BellSouth Corp. sr. unsec. unsub. bonds 5.2s, 2014 500,000 523,947 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 7 3/8s, 2013 1,000,000 1,018,396 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 484,132 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 646,214 Verizon New England, Inc. sr. unsec. debs. Ser. C, 4 3/4s, 2013 945,000 951,348 Consumer cyclicals (1.0%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 528,356 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 3/4s, 2014 1,250,000 1,308,119 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 322,342 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 505,800 Consumer staples (2.1%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.628s, 2014 700,000 701,690 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 914,000 968,505 ConAgra Foods, Inc. sr. unsec. notes 5 7/8s, 2014 500,000 517,892 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,007,266 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 455,000 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 320,000 319,934 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 1,000,000 1,037,585 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 7 3/8s, 2014 (United Kingdom) 853,000 878,846 Energy (1.1%) Devon Energy Corp. sr. unsec. unsub. notes 5 5/8s, 2014 1,000,000 1,021,136 EnCana Corp. sr. unsec. unsub. notes 4 3/4s, 2013 (Canada) 500,000 503,878 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 1,210,000 1,255,121 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 30,910 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 125,000 125,011 Financials (20.3%) ABN Amro Bank NV 144A sr. unsec. notes 3s, 2014 (Netherlands) 1,400,000 1,414,508 Aflac, Inc. sr. unsec. notes 3.45s, 2015 1,000,000 1,052,134 American Express Credit Corp. sr. unsec. sub. FRN notes 1.374s, 2015 900,000 912,946 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 1,000,000 1,036,705 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 415,000 406,564 Banco Santander Chile 144A sr. unsec. notes FRN 2.149s, 2018 (Chile) 500,000 499,420 Bank of America Corp. sr. unsec. notes 5 3/8s, 2014 250,000 260,793 Bank of America Corp. sr. unsec. unsub. FRN notes 1.819s, 2014 760,000 768,317 Bank of America Corp. sr. unsec. unsub. FRN notes 1.685s, 2014 500,000 502,765 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.495s, 2015 1,700,000 1,702,793 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. FRN notes 0.934s, 2014 (Japan) 250,000 250,737 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. FRN notes 0.723s, 2016 (Japan) 1,000,000 999,233 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 1,300,000 1,353,443 BB&T Corp. unsec. sub. notes 5.2s, 2015 1,000,000 1,091,987 BPCE SA 144A sr. unsec. unsub. notes 2 3/8s, 2013 (France) 1,000,000 1,002,889 Capital One Financial Corp. sr. unsec. unsub. FRN notes 1.418s, 2014 1,955,000 1,967,993 Citigroup, Inc. sr. unsec. FRN notes 2.275s, 2013 1,100,000 1,100,499 Citigroup, Inc. sr. unsec. unsub. FRN notes 0.553s, 2014 650,000 648,304 Credit Agricole SA/London 144A company guaranty sr. unsec. unsub. notes 1.428s, 2016 (United Kingdom) 950,000 955,308 Danske Bank A/S 144A sr. unsec. unsub. FRN notes 1.318s, 2014 (Denmark) 1,500,000 1,506,564 ERP Operating LP sr. unsec. unsub. notes 5 1/4s, 2014 (R) 1,000,000 1,050,823 General Electric Capital Corp. sr. unsec. unsub. FRN notes Ser. MTN, 0.901s, 2014 500,000 502,106 Goldman Sachs Group, Inc. (The) sr. unsec. FRN notes 1.273s, 2014 1,000,000 1,003,040 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 235,000 268,488 HCP, Inc. sr. unsec. notes 5.65s, 2013 (R) 500,000 508,767 HCP, Inc. sr. unsec. unsub. notes 2.7s, 2014 (R) 1,000,000 1,009,775 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 (R) 800,000 828,838 ING Bank NV 144A bonds 2 1/2s, 2016 (Netherlands) 129,000 133,115 ING Bank NV 144A sr. unsec. notes 2 3/8s, 2014 (Netherlands) 420,000 425,317 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 650,544 JPMorgan Chase Bank NA unsec. sub. FRN notes 0.602s, 2016 1,000,000 985,010 KeyBank NA/Cleveland, OH company guaranty sr. unsec. notes Ser. MTN, 5.45s, 2016 1,115,000 1,229,483 Lloyds TSB Bank PLC 144A bank guaranty sr. unsec. notes 4 3/8s, 2015 (United Kingdom) 1,000,000 1,044,530 Metropolitan Life Global Funding I 144A notes 3s, 2023 790,000 752,777 Metropolitan Life Global Funding I 144A unsec. FRN notes 0.674s, 2013 500,000 500,112 Mizuho Financial Group Cayman, Ltd. 144A unsec. sub. notes 5.79s, 2014 (Cayman Islands) 1,000,000 1,033,713 Monumental Global Funding II 144A sr. unsub. FRN notes 0.436s, 2013 1,050,000 1,050,620 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 550,000 561,514 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN notes 1.214s, 2014 (Australia) 405,000 408,647 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 750,000 761,028 Nationwide Building Society 144A sr. unsec. sub. notes 5 1/4s, 2014 (United Kingdom) 1,500,000 1,525,826 New York Life Global Funding 144A notes 3s, 2015 930,000 967,755 Nordea Bank AB 144A sr. unsec. notes 0.735s, 2016 (Sweden) 1,000,000 999,446 PNC Funding Corp. sr. unsec. notes 3s, 2014 1,500,000 1,529,655 Principal Life Global Funding II 144A notes 1s, 2015 260,000 260,293 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,525,500 1,577,664 Regency Centers LP company guaranty sr. unsec. unsub. notes 4.95s, 2014 750,000 771,002 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 1,535,000 1,516,870 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 700,000 757,373 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 770,000 803,272 Societe Generale SA 144A sr. unsec. notes 2 1/2s, 2014 (France) 1,000,000 1,006,900 Societe Generale SA 144A sr. unsec. notes 2.2s, 2013 (France) 300,000 300,480 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 1,400,000 1,478,404 Sumitomo Mitsui Banking Corp. 144A sr. unsec. FRN notes 1.216s, 2014 (Japan) 1,000,000 1,006,983 Sun Life Financial Global Funding III LP 144A company guaranty sr. unsec. FRN notes 0.521s, 2013 2,000,000 2,000,240 Svenska Handelsbanken AB sr. unsec. FRN notes 0.722s, 2016 (Sweden) 1,000,000 1,001,591 UBS AG/Stamford CT sr. unsec. notes 2 1/4s, 2014 582,000 587,375 UBS AG/Stamford, CT sr. notes 7 3/8s, 2015 775,000 852,808 US Bank NA unsec. sub. notes 4.8s, 2015 1,450,000 1,546,161 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 211,500 Wachovia Bank NA sr. unsec. sub. FRN notes Ser. BKNT, 0.646s, 2014 1,250,000 1,251,859 Westpac Banking Corp. 144A sr. unsec. FRN notes 1.006s, 2014 (Australia) 400,000 401,770 Health care (0.8%) Mylan, Inc./PA 144A sr. unsec. FRN notes 1.8s, 2016 1,000,000 1,004,535 WellPoint, Inc. sr. unsec. notes 6s, 2014 1,000,000 1,028,254 Zoetis, Inc. 144A sr. unsec. notes 1.15s, 2016 265,000 265,531 Technology (0.7%) IBM Corp. sr. unsec. unsub. notes 6 1/2s, 2013 2,000,000 2,023,962 Transportation (0.6%) Burlington Northern Santa Fe, LLC sr. unsec. notes 7s, 2014 1,000,000 1,030,597 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 114,447 121,028 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 99,474 103,453 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 495,570 500,285 Utilities and power (2.6%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 254,448 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 800,000 805,424 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 700,000 737,421 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 400,000 410,909 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 260,000 250,250 Great Plains Energy, Inc. sr. unsec. unsub. notes 2 3/4s, 2013 550,000 550,281 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5s, 2013 1,500,000 1,522,937 Potomac Edison Co. (The) sr. unsub. notes 5 1/8s, 2015 750,000 807,086 Progress Energy, Inc. sr. notes 6.05s, 2014 1,000,000 1,032,546 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 654,000 863,373 Total corporate bonds and notes (cost $92,167,023) MORTGAGE-BACKED SECURITIES (25.2%) (a) Principal amount Value Agency collateralized mortgage obligations (9.6%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.72s, 2035 $40,427 $60,247 Ser. 2430, Class UD, 6s, 2017 72,531 76,909 Ser. 3724, Class CM, 5 1/2s, 2037 157,748 171,621 Ser. 3331, Class NV, 5s, 2029 264,000 281,804 Ser. 2513, Class DB, 5s, 2017 80,428 84,395 Ser. 3539, Class PM, 4 1/2s, 2037 148,580 154,648 Ser. 3730, Class PL, 4 1/2s, 2033 97,194 98,340 Ser. 3697, Class BM, 4 1/2s, 2031 89,057 90,950 Ser. 2931, Class AM, 4 1/2s, 2019 49,607 50,650 Ser. 3891, Class UK, 3 1/2s, 2041 322,306 329,747 Ser. 3805, Class AK, 3 1/2s, 2024 184,823 191,181 Ser. 3683, Class JH, 2 1/2s, 2023 98,975 100,177 Ser. T-8, Class A9, IO, 0.468s, 2028 178,371 1,895 Ser. T-59, Class 1AX, IO, 0.275s, 2043 413,418 5,216 Ser. T-48, Class A2, IO, 0.212s, 2033 608,038 6,009 Ser. 4077, Class TO, PO, zero %, 2041 792,241 619,279 Ser. 3835, Class FO, PO, zero %, 2041 3,204,261 2,586,255 FRB Ser. T-54, Class 2A, IO, zero %, 2043 246,922 39 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.84s, 2031 260,205 326,629 IFB Ser. 05-75, Class GS, 19.68s, 2035 373,975 508,583 IFB Ser. 11-4, Class CS, 12.52s, 2040 491,481 579,531 Ser. 13-9, Class BA, 6 1/2s, 2042 379,437 380,741 Ser. 06-10, Class GC, 6s, 2034 1,902,165 1,961,608 Ser. 06-124, Class A, 5 5/8s, 2036 118,268 123,612 Ser. 09-86, Class PC, 5s, 2037 2,544,024 2,598,084 Ser. 02-65, Class HC, 5s, 2017 58,226 60,902 Ser. 09-100, Class PA, 4 1/2s, 2039 76,614 79,033 Ser. 11-60, Class PA, 4s, 2039 133,461 139,926 Ser. 03-43, Class YA, 4s, 2033 751,940 775,758 Ser. 11-89, Class VA, 4s, 2023 933,042 961,714 Ser. 11-111, Class VA, 4s, 2023 400,346 403,030 Ser. 11-111, Class VC, 4s, 2023 400,346 401,672 Ser. 10-155, Class A, 3 1/2s, 2025 83,896 85,364 Ser. 10-81, Class AP, 2 1/2s, 2040 391,887 395,510 Ser. 03-W10, Class 1, IO, 1.252s, 2043 90,328 3,341 Ser. 98-W2, Class X, IO, 0.86s, 2028 1,147,991 66,727 Ser. 98-W5, Class X, IO, 0.809s, 2028 331,472 14,916 Ser. 03-W1, Class 2A, IO, zero %, 2042 520,853 41 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.681s, 2041 1,347,452 1,999,551 IFB Ser. 10-158, Class SD, 14.425s, 2040 377,000 462,051 IFB Ser. 11-70, Class WS, 9.317s, 2040 1,272,000 1,248,964 IFB Ser. 11-72, Class SE, 7.151s, 2041 2,689,000 2,500,732 IFB Ser. 11-56, Class MS, 6.884s, 2041 1,497,529 1,547,232 Ser. 09-79, Class MB, 5s, 2034 230,000 231,906 Ser. 10-162, Class PQ, 4 1/2s, 2039 129,048 136,098 Ser. 09-32, Class AB, 4s, 2039 94,734 98,828 Ser. 08-31, Class PN, 4s, 2036 41,699 42,428 Ser. 08-38, Class PS, 3 1/2s, 2037 88,144 90,125 Ser. 09-93, Class EJ, 3 1/2s, 2035 50,297 50,924 Ser. 11-70, PO, zero %, 2041 3,912,167 3,039,832 Ser. 10-151, Class KO, PO, zero %, 2037 453,398 390,153 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.682s, 2027 88,329 662 Ser. 98-3, IO, 0.175s, 2027 54,269 797 Ser. 98-2, IO, 0.08s, 2027 46,708 336 Ser. 98-4, IO, zero %, 2026 69,556 1,712 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2045 243,702 42,648 Commercial mortgage-backed securities (12.9%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.632s, 2049 107,692 109,049 Ser. 04-3, Class D, 5.611s, 2039 626,000 639,396 FRB Ser. 07-3, Class A2, 5.56s, 2049 519,423 522,916 Ser. 06-5, Class A2, 5.317s, 2047 1,156,238 1,167,999 Ser. 06-6, Class A2, 5.309s, 2045 359,168 361,192 Ser. 04-4, Class D, 5.073s, 2042 479,000 486,335 Ser. 07-1, Class XW, IO, 0.323s, 2049 1,129,438 9,745 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.857s, 2042 1,181,699 7,293 Ser. 02-PB2, Class XC, IO, 0.407s, 2035 1,298,183 692 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.959s, 2042 669,000 725,711 Ser. 05-PWR9, Class AJ, 4.985s, 2042 365,000 373,176 Ser. 03-T12, Class A4, 4.68s, 2039 645,331 646,751 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 326,000 322,707 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,309,000 1,146,030 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 613,000 639,298 Ser. 05-C6, Class AJ, 5.209s, 2044 1,110,000 1,162,669 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 761,730 764,270 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 750,102 750,102 Ser. 02-CP5, Class E, 5.339s, 2035 767,000 768,557 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 462,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 467,611 514,372 Ser. 03-C3, Class AX, IO, 1.301s, 2038 1,283,116 13 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 479,700 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,030,051 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 894,000 905,175 Ser. 05-C3, Class XC, IO, 0.146s, 2045 59,631,235 196,742 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 410,000 420,706 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,011,000 1,035,972 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 370,000 370,000 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 136,635 139,368 Ser. 05-GG4, Class B, 4.841s, 2039 540,000 522,126 FRB Ser. 12-GCJ9, Class XA, IO, 2.399s, 2045 2,875,700 399,704 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.285s, 2046 628,000 524,506 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class ASB, 6 1/8s, 2051 376,464 406,646 FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 319,500 325,954 FRB Ser. 04-CB9, Class B, 5.647s, 2041 372,000 381,635 Ser. 02-C3, Class D, 5.314s, 2035 134,453 134,305 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 957,522 FRB Ser. 13-C10, Class D, 4.161s, 2047 313,000 253,753 IO, 2.004s, 2045 9,864,999 1,123,623 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 11-C3, Class E, 5.541s, 2046 260,000 264,238 FRB Ser. 11-C5, Class D, 5.314s, 2046 557,000 547,921 FRB Ser. 12-CBX, Class E, 5.188s, 2045 281,000 251,401 FRB Ser. 12-LC9, Class E, 4.428s, 2047 110,000 91,871 FRB Ser. 12_LC9, Class D, 4.428s, 2047 326,000 295,460 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 350,000 373,140 Ser. 06-C7, Class A2, 5.3s, 2038 408,285 425,543 Ser. 05-C7, Class A2, 5.103s, 2030 1,714 1,714 Ser. 07-C2, Class XW, IO, 0.498s, 2040 923,805 18,027 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.85s, 2050 1,229,000 1,280,981 FRB Ser. 07-C1, Class A2, 5.746s, 2050 122,402 124,450 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 405,475 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.592s, 2043 50,850,393 478,095 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.312s, 2049 196,715 196,224 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.198s, 2049 61,086,501 720,821 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.647s, 2042 413,000 448,270 Ser. 07-IQ14, Class A2, 5.61s, 2049 261,287 265,893 FRB Ser. 07-HQ12, Class A2, 5.579s, 2049 225,168 226,069 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.263s, 2043 574,000 587,988 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.759s, 2046 3,265,695 335,158 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 300,000 300,930 Ser. 12-C2, Class XA, IO, 1.808s, 2063 5,570,873 527,901 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 395,000 384,454 Ser. 05-C17, Class D, 5.396s, 2042 580,000 569,502 Ser. 06-C29, Class AM, 5.339s, 2048 570,000 625,101 FRB Ser. 05-C20, Class B, 5.244s, 2042 952,000 987,626 Ser. 06-C29, IO, 0 3/8s, 2048 38,424,430 468,394 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.445s, 2035 1,032,000 1,050,576 FRB Ser. 03-C6, Class J, 5.205s, 2035 420,000 420,084 Ser. 07-C31, IO, 0.231s, 2047 87,690,775 671,382 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 535,000 502,295 FRB Ser. 12-C10, Class D, 4.461s, 2045 623,000 522,800 FRB Ser. 13-C11, Class D, 4.185s, 2045 295,000 244,896 Residential mortgage-backed securities (non-agency) (2.7%) Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 255,923 150,994 Ser. 12-RR10, Class 8A2, 4s, 2036 541,261 533,142 Barclays Capital, LLC Trust 144A FRB Ser. 13-RR2, Class 3A2, 8.735s, 2036 590,000 545,750 Ser. 09-RR7, Class 2A7, IO, 1.591s, 2047 7,434,614 301,845 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.49s, 2035 141,451 130,842 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 4.762s, 2034 349,168 353,533 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.481s, 2035 (F) 850,000 773,500 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.232s, 2046 1,054,711 865,496 FRB Ser. 05-AR17, Class A1B2, 0.6s, 2045 1,739,632 1,443,895 FRB Ser. 05-AR6, Class 2AB2, 0.56s, 2045 1,491,689 1,312,686 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 04-H, Class A1, 2.616s, 2034 1,140,619 1,149,178 Total mortgage-backed securities (cost $69,052,845) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (2.4%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (2.4%) Federal Home Loan Mortgage Corporation 4 1/2s, October 1, 2018 $54,508 $56,721 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, September 1, 2017 375,177 401,351 4 1/2s, August 1, 2018 46,590 49,292 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from September 1, 2018 to September 1, 2019 165,371 177,107 4s, TBA, September 1, 2043 2,000,000 2,070,859 4s, TBA, August 1, 2043 2,000,000 2,077,031 3 1/2s, May 1, 2043 994,354 993,149 3s, TBA, August 1, 2043 1,000,000 969,453 Total U.S. government and agency mortgage obligations (cost $6,840,890) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $58,160 Total U.S. treasury Obligations (cost $53,229) MUNICIPAL BONDS AND NOTES (1.2%) (a) Principal amount Value Union Cnty., AR Indl. Dev. VRDN (Del-Tin Fiber LLC), 0.28s, 10/1/27 $1,700,000 $1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 0.45s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $3,200,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) $1,340,000 $1,256,250 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 213,500 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 319,208 Total foreign government and agency bonds and notes (cost $1,817,288) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.90)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.90 $7,111,043 $31,786 2.70/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.70 7,111,043 26,666 Credit Suisse International (2.885)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.885 7,111,043 36,835 2.685/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.685 7,111,043 24,960 Total purchased swap options outstanding (cost $208,368) SHORT-TERM INVESTMENTS (38.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (AFF) 17,667,000 $17,667,000 Putnam Short Term Investment Fund 0.02% (AFF) 64,616,056 64,616,056 SSgA Prime Money Market Fund 0.02% (P) 1,060,000 1,060,000 Interest in $45,850,000 joint tri-party repurchase agreement dated 7/31/13 with BNP Paribas Securities Corp. due 8/1/13 - maturity value of $1,500,008 for an effective yield of 0.19% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 9.875% and due dates ranging from 1/30/14 to 4/1/43, valued at $48,142,501) $1,500,000 1,500,000 Bank of Montreal/Chicago, IL FRN certificate of deposit with an effective yield of 0.475%, August 15, 2013 900,000 900,002 British Telecommunications PLC commercial paper with an effective yield of 0.740%, March 10, 2014 1,000,000 996,756 CAFCO, LLC asset backed commercial paper with an effective yield of 0.734%, August 9, 2013 700,000 699,886 CAFCO, LLC asset backed commercial paper with an effective yield of 0.695%, February 26, 2014 600,000 599,090 Canadian Imperial Bank of Commerce/New York, NY FRN certificate of deposit with an effective yield of 0.538%, November 26, 2014 1,000,000 1,001,200 Chariot Funding, LLC 144A asset backed commercial paper with an effective yield of 0.120%, August 12, 2013 3,008,000 3,007,890 CHARTA, LLC 144A asset backed commercial paper with an effective yield of 0.807%, December 3, 2013 500,000 499,641 CHARTA, LLC asset backed commercial paper with an effective yield of 0.458%, November 20, 2013 1,000,000 999,378 CIESCO, LP asset backed commercial paper with an effective yield of 0.431%, December 23, 2013 1,000,000 998,645 CIESCO, LP asset backed commercial paper with an effective yield of 0.744%, August 5, 2013 1,000,000 999,918 Commonwealth Bank of Australia FRN certificate of deposit with an effective yield of 1.518%, January 17, 2014 650,000 654,196 CRC Funding, LLC asset backed commercial paper with an effective yield of 0.695%, February 28, 2014 300,000 299,290 CRC Funding, LLC asset backed commercial paper with an effective yield of 0.744%, August 2, 2013 1,200,000 1,199,975 Daimler Finance North America, LLC commercial paper with an effective yield of 0.978%, August 15, 2013 1,300,000 1,299,510 ENI Finance USA, Inc. commercial paper with an effective yield of 0.410%, August 13, 2013 500,000 499,932 Ford Motor Credit Co., LLC commercial paper with an effective yield of 1.170%, September 30, 2013 500,000 499,229 Ford Motor Credit Co., LLC commercial paper with an effective yield of 1.211%, August 16, 2013 1,000,000 999,500 Northern Pines Funding, LLC commercial paper with an effective yield of 0.603%, October 28, 2013 1,000,000 999,434 Spectra Energy Capital, LLC commercial paper with an effective yield of 0.390%, August 19, 2013 500,000 499,903 Spectra Energy Capital, LLC commercial paper with an effective yield of 0.420%, August 8, 2013 500,000 499,959 Svenska Handelsbanken/New York, NY FRN certificate of deposit with an effective yield of 0.823%, September 25, 2013 500,000 500,042 Svenska Handelsbanken/New York, NY FRN certificate of deposit with an effective yield of 1.068%, July 17, 2014 850,000 851,629 Textron, Inc. commercial paper with an effective yield of 0.701%, August 5, 2013 1,000,000 999,922 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.13%, April 3, 2014 (SEG) (SEGSF)(SEGCCS) 630,000 629,700 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 (SEG) (SEGSF) 175,000 174,971 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEGSF) 17,000 16,995 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) 427,000 426,732 UBS AG/Stamford, CT certificate of deposit with an effective yield of 0.520%, February 26, 2014 500,000 500,726 Total short-term investments (cost $107,086,733) TOTAL INVESTMENTS Total investments (cost $280,426,376) (b) FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $251,231) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Buy 9/18/13 $6,996 $7,054 $(58) British Pound Sell 9/18/13 6,996 6,991 (5) Citibank, N.A. Canadian Dollar Buy 10/18/13 10,690 10,528 162 Canadian Dollar Sell 10/18/13 10,690 10,669 (21) Credit Suisse International British Pound Sell 9/18/13 79,080 79,732 652 Goldman Sachs International British Pound Sell 9/18/13 1,368 1,443 75 JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/18/13 42,369 41,208 (1,161) State Street Bank and Trust Co. British Pound Sell 9/18/13 94,287 93,606 (681) Total FUTURES CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.K. Gilt 10 yr (Short) 2 $342,829 Sep-13 $11,526 U.S. Treasury Bond 30 yr (Long) 7 $938,438 Sep-13 (14,298) U.S. Treasury Note 10 yr (Long) 46 5,816,125 Sep-13 12,225 Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/13 (premiums $207,680) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.80)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.80 $4,709,300 $35,885 2.80/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.80 4,709,300 37,863 Credit Suisse International (2.785)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.785 4,709,300 33,672 2.785/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.785 4,709,300 42,431 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/13 (proceeds receivable $2,077,344) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, August 1, 2043 $2,000,000 7/8/13 $2,077,031 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $12,878,200 (E) $(9,048) 9/18/23 2.20% 3 month USD-LIBOR-BBA $739,948 2,236,500 (E) 40,883 9/18/23 3 month USD-LIBOR-BBA 2.20% (89,192) Barclays Bank PLC 3,033,000 (E) (1,162) 9/18/18 3 month USD-LIBOR-BBA 1.15% (74,803) 10,404,000 (E) (297) 9/18/15 0.45% 3 month USD-LIBOR-BBA 14,166 2,791,000 (E) 4,776 9/18/23 3 month USD-LIBOR-BBA 2.20% (157,549) 348,000 (E) 1,059 9/18/43 3.15% 3 month USD-LIBOR-BBA 34,697 GBP 412,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (54,167) Citibank, N.A. $6,000 (E) (64) 9/18/43 3 month USD-LIBOR-BBA 3.15% (644) 3,439,000 (E) (552) 9/18/15 3 month USD-LIBOR-BBA 0.45% (5,332) 2,342,000 (E) 3,413 9/18/18 1.15% 3 month USD-LIBOR-BBA 60,277 4,282,000 (E) 10,931 9/18/23 2.20% 3 month USD-LIBOR-BBA 259,972 Credit Suisse International 1,565,600 (E) 27,288 9/18/23 3 month USD-LIBOR-BBA 2.20% (63,767) 2,055,000 (E) (981) 9/18/18 3 month USD-LIBOR-BBA 1.15% (50,876) 502,800 (E) (2,449) 9/18/23 2.20% 3 month USD-LIBOR-BBA 26,794 41,931,000 (E) 393 9/18/15 0.45% 3 month USD-LIBOR-BBA 58,677 404,000 (E) 2,976 9/18/43 3.15% 3 month USD-LIBOR-BBA 42,027 Deutsche Bank AG 4,769,000 (E) 3,447 9/18/18 1.15% 3 month USD-LIBOR-BBA 119,238 1,039,000 (E) 102 9/18/15 0.45% 3 month USD-LIBOR-BBA 1,546 10,796,000 (E) 5,044 9/18/23 3 month USD-LIBOR-BBA 2.20% (622,852) 3,162,000 (E) 11,024 9/18/43 3.15% 3 month USD-LIBOR-BBA 316,663 Goldman Sachs International 12,443,000 (E) (23,987) 9/18/18 1.15% 3 month USD-LIBOR-BBA 278,129 1,656,000 (E) 7,972 9/18/43 3 month USD-LIBOR-BBA 3.15% (152,097) 17,533,200 (E) (99,535) 9/18/23 2.20% 3 month USD-LIBOR-BBA 920,196 316,000 (E) (9,284) 9/18/43 3.15% 3 month USD-LIBOR-BBA 21,260 26,000 (E) 302 9/18/18 3 month USD-LIBOR-BBA 1.15% (329) 3,436,700 (E) 70,037 9/18/23 3 month USD-LIBOR-BBA 2.20% (129,842) 1,800,000 (E) (164) 9/18/15 0.45% 3 month USD-LIBOR-BBA 2,338 GBP 412,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 6,389 JPMorgan Chase Bank N.A. $6,848,800 (E) (99,541) 9/18/23 2.20% 3 month USD-LIBOR-BBA 298,784 2,442,800 (E) 53,853 9/18/23 3 month USD-LIBOR-BBA 2.20% (88,220) Royal Bank of Scotland PLC (The) 773,000 (10,242) 6/19/23 2.00% 3 month USD-LIBOR-BBA 41,675 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $6,589,700 (E) $(322,637) 9/18/23 2.20% 3 month USD-LIBOR-BBA $60,621 2,586,100 (E) 79,309 9/18/23 3 month USD-LIBOR-BBA 2.20% (71,099) 1,177,300 (1,634) 6/21/23 3 month USD-LIBOR-BBA 2.3625% (41,833) 4,709,300 11,947 7/2/23 3 month USD-LIBOR-BBA 2.58% (60,762) 7,047,000 (E) (200,201) 9/18/18 1.15% 3 month USD-LIBOR-BBA (29,100) 9,829,000 (E) 28,467 9/18/15 3 month USD-LIBOR-BBA 0.45% 14,805 3,847,000 (E) 241,153 9/18/23 3 month USD-LIBOR-BBA 2.20% 17,411 806,000 (E) (79,741) 9/18/43 3.15% 3 month USD-LIBOR-BBA (1,833) 2,132,800 (E) (131,411) 9/18/23 2.20% 3 month USD-LIBOR-BBA (7,367) 4,357,800 (E) (239,028) 9/18/23 2.20% 3 month USD-LIBOR-BBA 14,421 3,214,800 (E) (148,455) 9/18/23 2.20% 3 month USD-LIBOR-BBA 38,517 832,300 (E) 44,949 9/18/23 3 month USD-LIBOR-BBA 2.20% (3,457) 5,160,000 (E) 6,124 9/18/15 3 month USD-LIBOR-BBA 0.45% (1,047) Total (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $2,939 $43,000 5/11/63 300 bp $(678) CMBX NA BBB Index BBB-/P 5,604 93,000 5/11/63 300 bp (2,218) CMBX NA BBB Index BBB-/P 11,483 186,000 5/11/63 300 bp (4,163) CMBX NA BBB Index BBB-/P 10,944 192,000 5/11/63 300 bp (5,206) Credit Suisse International CMBX NA BBB Index BBB-/P 646 22,000 5/11/63 300 bp (1,204) CMBX NA BBB Index BBB-/P 1,435 75,000 5/11/63 300 bp (4,874) CMBX NA BBB Index BBB-/P 9,289 76,000 5/11/63 300 bp 2,896 CMBX NA BBB Index BBB-/P 7,372 76,000 5/11/63 300 bp 979 CMBX NA BBB Index BBB-/P 706 91,000 5/11/63 300 bp (6,949) CMBX NA BBB Index BBB-/P 9,711 122,000 5/11/63 300 bp (551) CMBX NA BBB Index BBB-/P 4,534 149,000 5/11/63 300 bp (8,000) CMBX NA BBB Index BBB-/P 2,625 149,000 5/11/63 300 bp (9,908) CMBX NA BBB Index BBB-/P 17,174 152,000 5/11/63 300 bp 4,388 CMBX NA BBB Index BBB-/P 14,840 153,000 5/11/63 300 bp 1,970 CMBX NA BBB Index BBB-/P 12,288 154,000 5/11/63 300 bp (666) CMBX NA BBB Index BBB-/P 11,924 154,000 5/11/63 300 bp (1,030) CMBX NA BBB Index BBB-/P 10,131 154,000 5/11/63 300 bp (2,823) CMBX NA BBB Index BBB-/P 2,520 164,000 5/11/63 300 bp (11,275) CMBX NA BBB Index BBB-/P 2,113 182,000 5/11/63 300 bp (13,196) CMBX NA BBB Index BBB-/P 13,549 186,000 5/11/63 300 bp (2,096) CMBX NA BBB Index BBB-/P 20,309 265,000 5/11/63 300 bp (1,982) CMBX NA BBB Index BBB-/P 15,306 373,000 5/11/63 300 bp (16,069) CMBX NA BBB Index BBB-/P 17,361 157,000 5/11/63 300 bp 4,154 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations GBP British Pound Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $278,040,113. (b) The aggregate identified cost on a tax basis is $280,528,602, resulting in gross unrealized appreciation and depreciation of $2,795,317 and $1,665,789, respectively, or net unrealized appreciation of $1,129,528. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $51,210,289 $101,108,235 $134,651,524 $14,727 $17,667,000 Putnam Short Term Investment Fund * — 162,893,029 98,276,973 8,274 64,616,056 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $13,849,847 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to isolate prepayment risk and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,042,829 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $715,895 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,002,319. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $92,574,330 $— Foreign government and agency bonds and notes — 1,788,958 Mortgage-backed securities — 70,024,365 — Municipal bonds and notes — 3,200,000 — Purchased swap options outstanding — 120,247 — U.S. government and agency mortgage obligations — 6,794,963 — U.S. treasury obligations — 58,160 — Short-term investments 83,343,056 23,754,051 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,037) $— Futures contracts 9,453 — — Written options outstanding — (149,851) — TBA sale commitments — (2,077,031) — Interest rate swap contracts — 2,407,347 — Credit default contracts — (283,304) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $— $283,304 Foreign exchange contracts 889 1,926 Interest rate contracts 4,804,708 2,417,512 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $15,800,000 Written swap option contracts (contract amount) $7,300,000 Futures contracts (number of contracts) 50 Forward currency contracts (contract amount) $250,000 OTC interest rate swap contracts (notional) $191,800,000 Centrally cleared interest rate swap contracts (notional) $15,800,000 OTC credit default swap contracts (notional) $1,300,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
